Name: 2006/555/EC: Commission Decision of 3 August 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat, fish and milk sectors in Poland (notified under document number C(2006) 3462) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  fisheries;  European construction;  health;  Europe
 Date Published: 2006-08-09; 2007-05-08

 9.8.2006 EN Official Journal of the European Union L 218/17 COMMISSION DECISION of 3 August 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat, fish and milk sectors in Poland (notified under document number C(2006) 3462) (Text with EEA relevance) (2006/555/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B to Annex XII to the 2003 Act of Accession. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (1), 2004/471/EC (2), 2004/474/EC (3), 2005/271/EC (4), 2005/591/EC (5), 2005/854/EC (6), 2006/14/EC (7), 2006/196/EC (8) and 2006/404/EC (9). (3) According to an official declaration from the Polish competent authority certain establishments in the meat, fish and milk sectors have completed their upgrading process and are now in full compliance with Community legislation. Certain establishments have ceased activities for which they have obtained a transitional period. Furthermore certain establishments in the milk sector which were allowed to process EU compliant and non-compliant milk will process only EU compliant milk. Those establishments should therefore be deleted from the list of establishments in transition. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 August 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 156, 30.4.2004, p. 52, corrected by OJ L 202, 7.6.2004, p. 39. (2) OJ L 160, 30.4.2004, p. 58, corrected by OJ L 212, 12.6.2004, p. 31. (3) OJ L 160, 30.4.2004, p. 74, corrected by OJ L 212, 12.6.2004, p. 44. (4) OJ L 86, 5.4.2005, p. 13. (5) OJ L 200, 30.7.2005, p. 96. (6) OJ L 316, 2.12.2005, p. 17. (7) OJ L 10, 14.1.2006, p. 66. (8) OJ L 70, 9.3.2006, p. 80. (9) OJ L 156, 9.6.2006, p. 16. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession Meat establishments Initial list No Veterinary No Name of establishment 6 02260202 ZakÃ ad MiÃsny NALPOL 23 06110206 ZakÃ ad MiÃsny Wierzejki Jan i Marek Zdanowscy 29 08610305 Masarnia Podmiejska Sp. j. 65 12620313 ZakÃ ad Masarski ZDRÃ J s.j. 133 20140101 MIÃSROL  Ubojnia BydÃ a, Trzody R. Tocicki 138 20060206 PPHU LEMIR 140 22020207 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Jan Wnuk-LipiÃ ski 189 26070201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego MARKUZ  Marian Kuzka 205 30070209 PPH BARTEX Sp. j. ZPChr R. G. BroÃ Ã  215 30120317 PW Domak Dariusz Rozum 235 30250102 RzeÃ ºnictwo M. i M. WÃdliniarstwo Matuszak 240 30280205 Masarnia Ubojnia BRONEX Ã ukaszewska i KrÃ ³lczyk Sp. j. 242 30280301 PPH ROMEX, GraÃ ¼yna Pachela, Masarnia 249 32050203 Masarnia Wiejska Dyjak 254 32080201 RzeÃ ºnictwo WÃdliniarstwo Rybarkiewicz MirosÃ aw Poultry meat Initial list No Veterinary No Name of establishment 35 24020605 ChÃ odnie SkÃ adowe Delico S.C. 52 32050501 ZakÃ ad Drobiarski Kardrob Krystyna Skierska Red meat low capacity establishments Initial list No Veterinary No Name of establishment 5 ZakÃ ad PrzetwÃ ³rstwa MiÃsa w Paczkowie PPH Kalmar spÃ ³Ã ka jawna E.A.M. Kaleta, Szczodrowice 65, 57-140 BiaÃ y KoÃ ciÃ ³Ã , ul. AK 40, 48-370 PaczkÃ ³w Fish sector Initial list No Veterinary No Name of establishment 17 22121821 Szprot s.c. R. GiedryÃ  i K. Krzymuski Milk sector Initial list No Veterinary No Name of establishment 6 02201611 OSM Trzebnica 8 04041603 ZM w Brzozowie, Brzozowo 18 08611601 OSM GorzÃ ³w Wlkp. 32 10021602 OSM Proszkownia 41 12111602 ZPJ Magda 43 12171601 PodhalaÃ ska SM w Zakopanem 87 28071602 SM w Lubawie, ZakÃ ad Produkcyjny w IÃ awie 91 30031601 Rolnicza SM Rolmlecz ZakÃ ad Mleczarski w GnieÃ ºnie 95 30111603 Champion Sp. z o.o Establishments allowed to process EU compliant and non-compliant milk No Veterinary No Name of establishment 2 B1 20021601 SM Ã apy 7 A 20101601 Polser Sp. z o.o 18 B1 14201603 OSM RaciÃ Ã ¼ 21 B1 20051601 OSM HajnÃ ³wka 30 B1 20631601 SM Sudowia w SuwaÃ kach 47 B1 14361601 RSM Rolmlecz